Name: Council Regulation (EC) No 1835/95 of 24 July 1995 opening and providing for the administration of Community tariff quotas for certain industrial, fishery and agricultural products and amending Regulation (EC) No 2878/94 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (fourth series 1995)
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  trade;  industrial structures and policy;  plant product;  fisheries
 Date Published: nan

 2. 8 . 95 I EN I Official Journal of the European Communities No L 183/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1835/95 of 24 July 1995 opening and providing for die administration of Community tariff quotas for certain industrial, fishery and agricultural products and amending Regulation (EC) No 2878/94 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (fourth series 1995) THE COUNCIL OF THE EUROPEAN UNION, volumes laid down in the above Regulation ; whereas the volume of the quota in question should therefore be increased : Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; Having regard to the proposal from the Commission, Whereas the decision for the opening of autonomous tariff quotas should be ¢ taken by the Community ; whereas, to ensure the efficiency of a common adminis ­ tration of these quotas, there is no reasonable obstacle to authorizing Member States to draw from the quota ­ volumes the necessary quantities corresponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly, Whereas production in the Community of certain indus ­ trial products will remain in the course of 1995 unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type will depend to a conside ­ rable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favou ­ rable terms ; whereas Communty tariff quotas at reduced or zero duty should therefore be opened within the limits of appropriate volumes for a period up to 31 December 1 995 and, for eels (order number 09.2701 ), for the period 1 July 1995 to 30 June 1996, taking account of the need not to disturb the markets for such products nor the star ­ ting up or development of Community production ; HAS ADOPTED THIS REGULATION : Whereas by Regulation (EC) No 2878/94 (') the Council opened, for 1995 Community tariff quotas for certain industrial and fishery products, and in particular for magnetrons (order number 09.2797) and for dianol 220 (order No 09.2859) ; Article 1 Whereas current economic data suggest that the Commu ­ nity demand for non-Community imports of the products in question could in the course of the year exceed the 1 . From the date of entry into force of this Regulation and until the date specified in the following table the customs duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below :(') OJ No L 304, 29. 11 . 1994, p. 1 . No L 183/2 | EN | Official Journal of the European Communities 2. 8 . 95 Order number CN code Taric code Description Amount quota Quota duty (%) End of quota period 09.2897 2915 32 00 Vinyl acetate 10 000 tonnes 5,5 31 . 12. 1995 09.2898 ex 3907 60 00 * 90 Polyethylene terephthalate, other 10 000 tonnes 4 31.12.1995 than pegoterate (INN) 09.2899 7202 41 10 Ferro-chromium containing by 10 000 tonnes 0 31 . 12. 1995 weight more than 4 % but not more than 6 % of carbon 09.2900 7202 50 00 Ferro-silico-chromium 20 000 tonnes 0 31 . 12. 1995 09.2911 8102 91 90 Waste and scrap of molybdenum 320 tonnes 0 31.12. 1995 09.2912 ex 8540 91 00 * 97 Flat masks with a diagonal measure- 1 500 000 0 31 . 12. 1995 ment of 31,5 cm ( ± 0,5 cm), 34 cm pieces ( ± 0,5 cm), or 39 cm ( ± 0,5 cm) 09.2913 ex 2401 10 41 * 10 Natural, unmanufactured tobacco, 3 000 tonnes 0 31.12.1995 ex 2401 10 49 * 10 whether or not cut in regular size, ex 2401 10 50 * 10 having a custom value of not less ex 2401 10 70 * 10 than ECU 450 per 100 kg net ex 240 1 1 0 90 * 1 0 weight, for use as binder or wrapper ex 2401 20 41 * 10 for,, the manufacture of goods falling ex 2401 20 49 * 10 within subheading 2402 10 00(a) ex 2401 20 50 * 10 ex 2401 20 70 ex 2401 20 90 09.2914 ex 3823 90 98 * 59 Aqueous solution containing 15 000 tonnes 0 31.12.1995 between 50 % and 90 % of dry betaine-extract and between 5 % and 20 % of organic or inorganic salts 09.2915 ex 3823 90 98 * 61 Silicon dioxide having a purity in 60 tonnes 0 31.12.1 995 weight of 99 % in the form of the spherical particles dispersed in monoethylene glycol (a) Checks on their prescribed end use shall be carried pursuant to the relevant Community provisions. 2. From 1 July 1995 until 30 June 1996, the customs duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below : Order number CN code Taric code Description Amount of quota Quota duty (%) 09.2701 ex 0301 92 00 * 10 Eels (Anguilla spp.), live, fresh, chilled or frozen, 4 000 tonnes 0 ex 0302 66 00 * 1 0 intended for processing by curing or skinning ex 0303 76 00 * 10 enterprises or for use in the industrial manufacture of products falling within CN code 1604(a) (a) Checks on their prescribed end use shall be carried pursuant to the relevant Community provisions. 2 . 8 . 95 1 EN I Official Journal of the European Communities No L 183/3 3 . In Regulation (EC) No 2878/94 the table shown in Article 1 is amended as follows : (a) for order number 09.2797, the figure '650 000 ' appearing in the column headed 'Amount of quota' shall be replaced by '1 150 000'; (b) for order number 09.2859 , the figure '600' appearing in the column headed 'Amount of quota' shall be replaced by '1 000'. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer presents a declaration covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs authorities, the Member State concerned shall, by noti ­ fying the Commission, draw an amount corresponding to its requirements from the appropriate quota volume . Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation to the extent that the available balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applicants pro rata. The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1995. For the Council The President P. SOLBES MIRA